DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on May 3, 2021 has been received. Claims 5-10 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first connection mechanism” and “a second connection mechanism” in claims 5 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a first connection mechanism” and “a second connection mechanism,” as recited in claims 5 and 10, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The Examiner notes that while the phrase “connection mechanism” appears in paragraphs 0046 and 0048 of the specification, the specification does not actually describe any corresponding structure of the connection mechanism. See paragraph 0046, which merely states: “In an embodiment, a left side element (450) may comprise a left side connection mechanism (455), which may connect a left ear piece (420) to the single-piece visor (410). In an embodiment, a right side element (460) may comprise a right side connection mechanism (465), which may connect a right ear piece (430) to the single-piece visor (410),” and paragraph 0048, a connection mechanism. For example, in an embodiment, the left ear piece (not shown) may communicate with the single- piece visor (510) at a left side element (not shown) via a left connection unit (not shown). In an embodiment, a right ear piece (520) may similarly communicate with the single-piece visor (510) at a right side element (530) via a right connection unit (550).” In the corresponding Figures, the connection mechanisms/units (455, 465, 550) are merely illustrated as rectangular pads (see Figs. 4 and 5) without any clear, defining structure, and therefore it is also unclear from the Figures what structure is included or excluded by the claim limitation “a connection mechanism.”
Therefore, the claims 5 and 10 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For purposes of examination, the Examiner will interpret the limitation “connection mechanism” to refer to any type of fastener or structure that is capable of attaching/connecting the first and second ear pieces to the planar material (for example, but not limited to, stitching, adhesive, or a fastener such as a hook and loop fastener).
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (herein Mason)(US Patent No. 4,481,680) in view of Kuhlman et al. (herein Kuhlman), further in view of Kemp (US Patent No. 2,265,529).
Regarding claim 5, Mason discloses an apparatus, the apparatus comprising:
a planar material (2; see Fig. 1 and column 2, lines 14-20);
wherein manipulating the planar material creates a bend in the planar material (gutter as described in column 1, lines 48-52 and column 2, lines 55-60, see annotated Fig. 4),
wherein the bend separates a headband portion from a deflecting element portion in the planar material (see annotated Fig. 4 and column 2, lines 55-60), and
wherein the headband portion is configured to form a water impervious seal between the headband portion and a wearer's forehead (see column 1, lines 6-10 and column 2, lines 21-60; the headband portion of planar material 2 includes a raised rib 8 which is “pressed securely against the circumference of the wearer’s head, creating a liquid impermeable barrier between the user’s scalp and the user’s face and neck”).

    PNG
    media_image1.png
    778
    741
    media_image1.png
    Greyscale

Mason further discloses wherein the planar material (2) is a flexible material such as vinyl (see column 2, lines 14-20) but fails to explicitly disclose wherein the flexible material is also stretchable, such that stretching the planar stretchable material creates the bend in the planar stretchable material.
However, Kuhlman teaches a protective face apparatus (10, 20) having a headband portion (20) and a deflecting element portion (10) each made of a material that is both flexible and resilient (i.e., stretchable, see column 2, lines 19-65), as doing so would allow the protective face apparatus to snugly conform to the wearer’s forehead for enhancing the fluid barrier (see column 2, lines 7-18 and 62-65; and column 3, lines 20-32).

As modified, Mason’s apparatus would be configured such that stretching the planar stretchable material (2 of Mason, as modified to be stretchable, see above) creates the bend in the planar stretchable material (see annotated Fig. 4 and column 2, lines 55-60 of Mason; and column 2, lines 7-18 and 62-65; and column 3, lines 20-32 of Kuhlman).
It is noted that the recitation of “wherein stretching the planar stretchable material creates a bend in the planar stretchable material” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Mason and Kuhlman together teach a stretchable planar material that is configured to be stretched to conform to the wearer’s head, and is also configured to be manipulated to form a gutter/bend within the planar material (see at least column 2, lines 8-65 of Kuhlman; and Fig. 4, column 1, lines 48-52, and column 2, lines 55-60 of Mason), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Mason also fails to disclose wherein the apparatus includes a first ear piece in communication with a first connection mechanism and in communication with the planar stretchable material at a first edge; and a second ear piece in communication with a second connection mechanism and in communication with the planar stretchable material at a second 
	However, Kemp teaches a protective face apparatus (see Figs. 1-2) comprising a flexible planar material (10; see page 1, column 1, lines 12-48), a first ear piece (left 22) in communication with a first connection mechanism (left attachment assembly attaching the left ear piece 22 to the planar material 10, including the looped knot, aperture 27, and grommet 25; note that the limitation “connection mechanism” is being interpreted to include any type of fastener or structure that is capable of attaching/connecting the first and second ear pieces to the planar material, as discussed in the rejection under 35 USC 112 above; see Fig. 2 and page 1, column 2, lines 28-47) at a first edge (left side edge of 10); and a second ear piece (right 22) in communication with a second connection mechanism (right attachment assembly attaching the right ear piece 22 to the planar material 10; see note above regarding the limitation “connection mechanism”) and in communication with the planar stretchable material at a second edge (right side edge of 10); so as to allow the protective face apparatus to be easily and adjustably maintained in place on the face of the wearer by looping the ear pieces around the ears of the wearer (see Fig. 1 and page 1, column 1, lines 12-24 and column 2, lines 28-47). It is noted that such a modification would reduce the amount of material needed to form the planar material, thus reducing production costs, and would also reduce disruption to the wearer’s hairstyle when the apparatus is in use, by looping around the wearer’s ears instead of around the back of the wearer’s head.
	Therefore, based on Kemp’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Mason’s protective face apparatus to include a first ear piece in communication with a first connection 
	As modified, Mason’s apparatus would be configured such that engaging at least the first connection mechanism (left attachment assembly of Kemp, including the looped knot, aperture 27, and grommet 25) adjusts at least the first ear piece (left 22 of Kemp) and stretches the planar stretchable material (planar material 2 of Mason, modified to be stretchable as discussed above, which would stretch in use when worn by the wearer and adjusted to have a snug fit as discussed by each of Mason, Kuhlman, and Kemp; see column 2, lines 55-60 of Mason; column 2, lines 7-18 and 62-65; and column 3, lines 20-32 of Kuhlman; and page 1, column 1, lines 12-24 and column 2, lines 28-47 of Kemp).

Regarding claim 6, the modified apparatus of Mason (i.e., Mason in view of Kuhlman and Kemp) is further disclosed wherein the deflecting element portion (see annotated Fig. 4 of Mason) comprises a substantially curved shape (see at least Figs. 1, 3, and 4 of Mason; the deflecting element portion includes at least a curved outer edge shape).



Regarding claim 8, the modified apparatus of Mason (i.e., Mason in view of Kuhlman and Kemp) is further disclosed wherein at least one of the first ear piece and second ear piece (first and second 22 of Kemp) comprises an elastic material (see page 1, column 2, lines 28-47 of Kemp).

Claims 9-10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mason, in view of Kuhlman, further in view of Smith (US PG Pub 2016/0353824), further in view of Kemp.
Regarding claim 9, Mason discloses a method, the method comprising:
providing a planar material (2),
providing a bend in the planar material (gutter as described in column 1, lines 48-52 and column 2, lines 55-60, see annotated Fig. 4), the bend separating a headband portion from a deflecting element portion in the planar material (see annotated Fig. 4 and column 2, lines 55-60);
creating a water impervious seal between the headband portion and a wearer (see column 1, lines 6-10 and column 2, lines 21-60; the headband portion of planar material 2 includes a raised rib 8 which is “pressed securely against the circumference of the wearer’s head, creating a liquid impermeable barrier between the user’s scalp and the user’s face and neck”); and 

Mason further discloses wherein the planar material (2) is a flexible material such as vinyl (see column 2, lines 14-20) but fails to explicitly disclose wherein the flexible material is also stretchable, such that stretching the planar stretchable material creates the bend in the planar stretchable material.
However, Kuhlman teaches a method of protecting a wearer’s face using a protective face apparatus (10, 20) having a headband portion (20) and a deflecting element portion (10), wherein the headband portion and the deflecting element portion are each made of a material that is both flexible and resilient (i.e., stretchable, see column 2, lines 19-65), as doing so would allow the protective face apparatus to snugly conform to the wearer’s forehead for enhancing the fluid barrier (see column 2, lines 7-18 and 62-65; and column 3, lines 20-32).
Furthermore, Smith teaches a protective head-worn apparatus (10) comprising a planar material (12) that includes deflecting element portion (14, for deflecting elements such as sunlight, see paragraphs 0001-0004 and 0010), and a headband portion (20, 22) separated by a bend (24, see Figs. 1-2), wherein pulling the apparatus onto the wearer’s head creates the bend in the planar material (see Figs. 1-2 and paragraphs 0009-0010), so as to allow the protective head-worn apparatus to be economically manufactured in a single flat sheet while also allowing it to bend into a three-dimensional shape when in use, for providing protection to the wearer (see paragraphs 0001, 0004, and 0010).
Therefore, based on Kuhlman’s and Smith’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Mason’s flexible planar material to also be stretchable, wherein pulling and therefore stretching the apparatus onto the wearer’s head creates the bend in the planar material; as doing so would 
Mason also fails to disclose wherein the method includes the steps of engaging a first ear piece in communication with a first connection mechanism and the planar stretchable material; engaging a second ear piece in communication with a second connection mechanism and the planar stretchable material; and adjusting at least the engaged first ear piece by engaging at least the first connection mechanism.
However, Kemp teaches a method of protecting at least a portion of a wearer’s face using a protective face apparatus (see Figs. 1-2), comprising the steps of engaging a first ear piece (left 22) in communication with a first connection mechanism left attachment assembly attaching the left ear piece 22 to the planar material 10, including the looped knot, aperture 27, and grommet 25; note that the limitation “connection mechanism” is being interpreted to include any type of fastener or structure that is capable of attaching/connecting the first and second ear pieces to the planar material, as discussed in the rejection under 35 USC 112 above; see Fig. 2 and page 1, column 2, lines 28-47) and a planar flexible material (10; see page 1, column 1, lines 12-48); engaging a second ear piece (right 22) in communication with a second connection mechanism  (right attachment assembly attaching the right ear piece 22 to the planar material 10; see note above regarding the limitation “connection mechanism”) and the planar stretchable material (see Figs. 1-2 and column 2, lines 28-47); and adjusting at least the engaged first ear piece by engaging at least the first connection mechanism (see Figs. 1-2 and column 2, lines 28-47); so as to allow the protective face apparatus to be easily and adjustably maintained in place on the face 
Therefore, based on Kemp’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Mason’s method to include the steps of engaging a first ear piece in communication with a first connection mechanism and the planar stretchable material, engaging a second ear piece in communication with a second connection mechanism and the planar stretchable material, and adjusting at least the engaged first ear piece by engaging at least the first connection mechanism; as doing so would allow the protective face apparatus to be easily and adjustably maintained in place on the face of the wearer by looping the ear pieces around the ears of the wearer. It is noted that such a modification would reduce the amount of material needed to form the planar material, thus reducing production costs, and would also reduce disruption to the wearer’s hairstyle when the apparatus is in use, by looping around the wearer’s ears instead of around the back of the wearer’s head.

Regarding claim 10, the modified method of Mason (i.e., Mason in view of Kuhlman, Smith, and Kemp) is further disclosed wherein the planar stretchable material (2 of Mason, modified to be stretchable as discussed above) comprises a single-piece visor (see at least Fig. 1 and column 2, lines 14-20 of Mason).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOCELYN BRAVO/Primary Examiner, Art Unit 3732